TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN















TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00585-CV




 
 
S. M. M. and K. A. M., Appellants
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 425th
  Judicial District Court OF Williamson
  COUNTY
NO. 10-3151-F425
The Honorable Mark J.
  Silverstone, JUDGE PRESIDING




 



                                                                     O
  R D E R
PER CURIAM
Appellants S.M.M. and K.A.M. filed their notice of appeal on August 30, 2012.  The appellate record was complete September 20, 2012, making
  appellants’ brief due October 10,
  2012. To date, appellants’ brief has not been filed. 
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule requires greater
  compliance with briefing deadlines. 
  Therefore we order counsel to file appellants’ brief no later than November 12, 2012.  If the brief is not filed by that date,
  counsel may be required to show cause why she should not be held in contempt
  of court.
 
It is ordered on October 23,
  2012.
 
Before
  Justices Puryear, Pemberton and
  Henson